DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-4 are pending in the application.
Amendments to the claims 1, 3, and 4, filed on 2 February 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 2 February 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 2 February 2021, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(2) rejections in the Office Action mailed 5 November 2020.
With regards to the closest prior art of record Miyano et al. (US 2018/0111571 A1:  The indicated prior art, while providing for --an integrally molded vehicular undercover having air permeability--; does not provide any disclosure or teachings for a person to have made --a synthetic resin layer formed from a synthetic resin film containing a thermoplastic resin whose melt mass-flow rate is 0.1 to 30 g/10min, the synthetic resin layer having openings so that air can flow in a thickness direction of the synthetic resin layer, the synthetic resin layer being integrated with the vehicle body side surface of the base material layer, wherein a weight per unit area of the synthetic resin layer having the openings on the vehicle body side surface of the base material layer is less than a weight per unit area of the outer layer on the road side surface of the base material layer--.  (In the instant case, the allowable subject matter pertains to "a synthetic thermoplastic resin having a melt mass-flow rate of 0.1g/10min to 30g/10min" in the form of a layer that is "integrated with the surface of the base material layer", and "a weight per unit area of the synthetic resin layer being less than that of the outer layer" as claimed.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Miyano with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Miyano in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781